NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1727-17T2

ADRIAN ROMERO,

          Plaintiff-Appellant,

v.

OXFELD COHEN, PC, and
THE ESTATE OF BENJAMIN
A. SPIVACK, ESQ.,

     Defendants-Respondents.
______________________________

                    Submitted December 6, 2018 – Decided April 15, 2019

                    Before Judges O'Connor and DeAlmeida.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Union County, Docket No. L-2163-14.

                    Roper & Thyne, LLC, attorneys for appellant (Angela
                    M. Roper and Kenneth S. Thyne, on the briefs).

                    Riker Danzig Scherer Hyland & Perretti LLP, attorneys
                    for respondents (Lance J. Kalik, of counsel and on the
                    brief; Anne M. Mohan, on the brief).

PER CURIAM
        Plaintiff Adrian Romero appeals from the February 27, 2017 order of the

Law Division granting partial summary judgment to defendants Oxfeld Cohen,

PC (Oxfeld Cohen) and the Estate of Benjamin A. Spivack, Esq. (Spivack) in

this legal malpractice action. We affirm.

                                         I.

        Romero was hired by the Morris County Prosecutor's Office as an

investigator/detective in 1990. His duties included undercover work on drug

investigations. For the bulk of his employment, Romero's work was exemplary

and he received several commendations from his employer. However, Romero

admits that he began using heroin in April 2002, and that his habit grew to as

much as eight to ten bags of the drug per day.

        On September 24, 2002, Romero went to an area of Elizabeth known for

drug-related activity with the intention of purchasing heroin for personal use.

Elizabeth police officers stopped Romero and questioned him. In the course of

their    exchange,   the   officers   discovered   Romero's   law   enforcement

identification. He told the officers that he was acting in an undercover capacity

and was looking for a confidential informant. These statements were false. The

officers released him.




                                                                         A-1727-17T2
                                         2
        The following day, supervisors at the Prosecutor's Office learned of

Romero's encounter with Elizabeth police and questioned him. He admitted he

was addicted to heroin and that he lied to the police officers.       He was

immediately fired. That same night, Romero was admitted to a hospital for

opiate detoxification. As a result of his termination, contributions from the

Prosecutor's Office on Romero's behalf to the Police and Firemen's Retirement

System (PFRS) were terminated as of September 30, 2002.

        On October 7, 2002, Romero retained Oxfeld Cohen to represent him in

obtaining disability retirement benefits. Spivack was an attorney at the firm

who, along with others, represented Romero. They arranged for Romero to be

examined by a psychiatrist, who diagnosed him with post-traumatic stress

disorder and opined that he was totally and permanently disabled from

employment as a detective. The psychiatrist determined that Romero's condition

arose from "traumatic experiences at work (seeing people who killed themselves

or killed by others)." This is a reference to Romero's discovery of a gruesome

suicide victim while working as a patrol officer at Greystone Park Psychiatric

Hospital (Greystone) in 1996 and his witnessing a mother and sister identify a

teenage murder victim while working for the Prosecutor's Office in January

2002.


                                                                      A-1727-17T2
                                      3
      On November 15, 2002, Romero applied for ordinary disability retirement

benefits effective November 1, 2002, relying on the psychiatrist's diagnosis.

Oxfeld Cohen submitted Romero's application to the Prosecutor's Office, along

with the employer's certification. Oxfeld Cohen asked the Prosecutor's Office

to complete the certification and forward it, along with the remainder of

Romero's application, to PFRS.

      The Prosecutor's Office did not complete the employer's certification until

March 10, 2003, stating in the certification that Romero had been terminated on

September 25, 2002. On April 10, 2003, the Prosecutor's Office supplemented

its response in a letter to PFRS stating that Romero "was terminated as a result

of criminal activity committed while on duty as an investigator with the Morris

County Prosecutor's Office."      The letter noted that Romero was under

investigation by the Attorney General's Office and that a grand jury presentation

was expected. On April 29, 2003, PFRS notified Romero that his application

would be held until conclusion of the grand jury investigation and disposition

of all criminal charges.

      On July 8, 2004, while his ordinary disability retirement application was

pending, Romero waived indictment and pleaded guilty to hindering

apprehension or prosecution by giving false information to a law enforcement


                                                                         A-1727-17T2
                                       4
officer in violation of N.J.S.A. 2C:29-3(b)(4), a fourth-degree crime. Romero

was sentenced to probation and forfeited any rights to his position with the

Prosecutor's Office.    Romero also agreed to "be forever disqualified from

holding any office or position of honor, trust or profit under this State or any of

its administrative or political subdivisions, pursuant to N.J.S.A. 2C:51-2d"

because his criminal offense involved or touched on his public office.

      On January 31, 2005, PFRS sent Romero a letter stating he was ineligible

for ordinary disability retirement benefits because he was not a member of the

pension system "in service" at the time of his application. N.J.S.A. 43:16A-6.

After a request by Oxfeld Cohen to reconsider its decision and correct factual

errors in the January 31, 2005 letter, PFRS issued a "corrected" letter dated April

12, 2005, again denying Romero's application for ordinary disability retirement

benefits because he was not a member of the pension system "in service" at the

time of his application.

      Romero's application was brought before the PFRS Board of Trustees

(Board), which issued a July 12, 2005 decision. The Board determined that

Romero was not a member "in service" at the time he filed his application and

was, therefore, ineligible for ordinary disability retirement benefits. In addition,

the Board considered whether any portion of Romero's service and salary credits


                                                                            A-1727-17T2
                                         5
should be forfeited for dishonorable service for purposes of deferred retirement

benefits. After applying the test established in N.J.S.A. 43:1-3(c) and Uricoli v.

Bd. of Trs., Police and Firemen's Ret. Sys., 91 N.J. 62, 77 (1982), the Board

determined that Romero's conduct involved a high degree of moral turpitude and

touched on his office, warranting forfeiture of all of his service and salary credits

from 1987, when he started work at Greystone, to 2002, because of dishonorable

service.   Oxfeld Cohen thereafter filed an appeal challenging the Board's

determination.

      The matter was transferred to the Office of Administrative Law for a

hearing before an Administrative Law Judge (ALJ). A hearing was delayed for

a number of reasons, including Romero's arrest in Florida on drug-related

charges, and his subsequent incarceration. After the hearing, at which Romero

was the only witness, an ALJ issued a written decision dated October 20, 2011,

in which she concluded that he provided dishonorable service only from April

2002 to his termination in September 2002. The ALJ, therefore, found that total

forfeiture of his service and salary credits was not warranted, and that a partial

forfeiture of service and salary credits for that period was appropriate. The ALJ

did not address whether Romero was "in service" at the time of his application

for ordinary disability benefits.


                                                                             A-1727-17T2
                                         6
      On January 10, 2012, the Board issued a decision rejecting the ALJ's

initial decision and concluding that the forfeiture of all of Romero's service and

salary credits was warranted. The Board's decision included written notice of

Romero's right to appeal to this court, but did not state that he could withdraw

the contributions he made to the pension system during his employment.

      On January 18, 2012, Oxfeld Cohen wrote to Romero informing him of

his right to file an appeal of the Board's decision and notifying him that the firm

would require a retainer of $2500 to file an appeal. Romero elected not to file

an appeal for financial reasons.

      On June 18, 2014, Romero filed a complaint in the Law Division against

Oxfeld Cohen and Spivack alleging legal malpractice and related claims.

Romero alleged defendants caused him damage when they failed to: (1) advise

him at the time of his termination that he could apply for workers' compensation

benefits; (2) properly appeal the denial of his application for ordinary disability

retirement benefits; and (3) notify him that he could withdraw or take a loan

against his pension contributions in order to pay for an appeal of the Board's

January 10, 2012 decision. Romero's September 12, 2014 amended complaint

named Spivack's estate as a defendant. Oxfeld Cohen filed a counterclaim

against Romero for $8115 in unpaid legal fees.


                                                                           A-1727-17T2
                                        7
      Following two motions to compel production of his expert report, and on

the day before the final day of an extended discovery period, Romero produced

the expert report of Samuel M. Gaylord, an attorney. Gaylord opined that

Oxfeld Cohen and Spivack committed legal malpractice because they did not

advise Romero: (1) of his right to seek workers' compensation benefits, which

would have resulted in the award of temporary disability benefits, coverage for

medical care, and a monetary award for his compensable injury; (2) to appeal

his termination in 2002 so that he would be a member "in service" at the time

that his application for ordinary retirement benefits was filed, or to seek his

reinstatement solely for the purpose of pursuing disability benefits ; and (3) to

withdraw or take a loan against his pension contributions to pay for an appeal

of the Board's January 10, 2012 decision. 1

      On October 21, 2016, defendants moved for summary judgment. They

argued that Romero's claims should be dismissed because he cannot establish

that their conduct was inconsistent with professional standards or was the

proximate cause of injury to him. They argued that: (1) at the time defendants



1
  Gaylord also opined that defendants failed to advise Romero that he could
withdraw his pension contributions for his own benefit. Romero did not allege
such a claim in the amended complaint, did not raise the issue before the trial
court, and does not address it in his brief before us.
                                                                         A-1727-17T2
                                       8
knew or should have known Romero had a potential workers' compensation

claim his claim was time barred; (2) Romero was unable to establish that he

suffered a compensable work-related injury for workers' compensation

purposes; and (3) the opinion of Romero's expert is an inadmissible net opinion.

      In opposition to the motion, Romero submitted a supplemental

certification of his expert. Although a trial date had been scheduled prior to the

filing of the motion, the supplemental certification was not accompanied by a

statement demonstrating exceptional circumstances warranting an extension of

discovery.   See R. 4:24-1(c).    After oral argument on defendants' motion,

Romero submitted a second supplemental certification of his expert, also not

accompanied by a statement of exceptional circumstances.

      On February 27, 2017, the trial court issued a written decision. The court

began its analysis by precluding consideration of the two supplemental

certifications.   The court determined that the certifications were submitted

beyond the discovery end date and in violation of Rule 4:17-7. The court,

therefore, decided defendants' motion based only on Gaylord's original rep ort.

      The trial court denied defendants' motion for summary judgment with

respect to Romero's claim that they failed to advise him to file a workers'

compensation claim. The court concluded that Gaylord's opinion on this point


                                                                          A-1727-17T2
                                        9
was supported by medical records, other documents, statutes, and legal

precedents in his report.    The trial court also denied defendants' summary

judgment motion on their counterclaim for unpaid legal fees. The court found

numerous disputed issues of material fact existed with respect to nature of the

fee arrangement between defendants and Romero.

      The remainder of defendants' motion was granted. The court concluded

that Gaylord's opinion that defendants committed malpractice when they failed

to advise Romero to appeal his termination or seek reinstatement was based only

on his personal opinion. Because Gaylord cited no legal authority establishing

that taking those steps was the accepted professional standard in such

circumstances, the court determined that his opinion on this point was an

inadmissible net opinion. The court also noted that the Board forfeited all of

Romero's salary and service credits because it found his service to be

dishonorable. Thus, the court found preservation of his "in service" status would

not have changed the outcome. In addition, the court concluded that Gaylord

offered no support for his opinion that the Prosecutor's Office, which supported

the filing of criminal charges against Romero, would have been amendable to

reinstating him solely to permit him to pursue disability benefits.




                                                                         A-1727-17T2
                                       10
      The court also concluded that Gaylord's opinion that proper representation

by Oxfeld Cohen would have resulted in Romero receiving a deferred or

ordinary disability retirement benefit was an inadmissible net opinion.           In

particular, the court noted that Gaylord offered no opinion that success was

likely on appeal from the Board's decision forfeiting all of Romero's service and

salary credits. Thus, the court concluded that Gaylord's opinion on this point

did not establish harm to Romero.

      Finally, the court found Gaylord's opinion with respect to defendants'

failure to advise Romero to withdraw or borrow against his pension

contributions to pay for an appeal of the Board's decision to be a net opinion.

As noted above, the court concluded that Gaylord offered a net opinion that

Romero would have been successful on appeal. Thus, the court found Gaylord

could not opine that defendants' failure to advise Romero to withdraw or borrow

against his contributions to file an appeal caused him harm.

      On February 27, 2017 2, the trial court entered an order. The typewritten

order states that defendants' motion is granted and that all of Romero's claims

are dismissed with prejudice. Both of those statements, however, appear below


2
  Although the body of the order is dated February 27, 2016, it is stamped filed
on February 27, 2017, the date on which the trial court issued its written opinion.
The date in the body of the order appears to be typographical error.
                                                                           A-1727-17T2
                                       11
the stamped word "DENIED." Despite these contradictory provisions of the

February 27, 2017 order, the parties agree that the order was intended to grant

defendants' motion in part, deny their motion in part, and dismiss some, but not

all, of Romero's claims.

      Romero moved for reconsideration of the February 27, 2017 order,

arguing that the trial court erred in failing to consider Gaylord's supplemental

certifications. On April 28, 2017, the trial court denied Romero's motion.

      The parties thereafter settled Romero's claims relating to defendants'

failure to advise him to seek workers' compensation benefits and defendants'

counterclaim for unpaid fees. On November 14, 2017, the trial court entered an

order dismissing those claims.

      This appeal followed. Romero argues that the trial court erred when it:

(1) declined to consider Gaylord's supplemental certifications; and (2) dismissed

his malpractice claims because Gaylord offered a net opinion.

                                       II.

      We turn first to the trial court's decision to exclude the expert's

supplementary certifications. We "normally defer to a trial court's disposition

of discovery matters . . . unless the court has abused its discretion[.]" Connolly

v. Burger King Corp., 306 N.J. Super. 344, 349 (App. Div. 1997) (quoting


                                                                          A-1727-17T2
                                       12
Payton v. N.J. Tpk. Auth., 148 N.J. 524, 559 (1997)). This standard applies to

a trial court's decision to preclude certifications presenting information not

disclosed during discovery in response to a motion for summary judgment,

Sholtis v. Am. Cyanamid Co., 238 N.J. Super. 8, 17 (App. Div. 1989), and to

amendments to interrogatory answers, Bender v. Adelson, 187 N.J. 411, 428

(2006), both of which are arguably applicable here.

      An abuse of discretion occurs when a decision is "made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis." Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)

(quotation omitted).    "Under this standard, 'an appellate court should not

substitute its own judgment for that of the trial court, unless the trial court's

ruling was so wide of the mark that a manifest denial of justice resulted.'"

Hanisko v. Billy Casper Golf Mgmt., Inc., 437 N.J. Super. 349, 362 (App. Div.

2014) (quoting State v. Brown, 170 N.J. 138, 147 (2001)).

      After reviewing the record in light of these precedents, we are convinced

that it was within the trial court's discretion to exclude the expert's supplemental

certifications. Romero produced Gaylord's report one day before the end of the

extended discovery period, the third deadline set by the court for production of

the report. It is evident that the supplemental certifications are intended to fill


                                                                            A-1727-17T2
                                        13
gaps in Gaylord's report with respect to the support for his opinion.          The

certifications did not identify newly discovered evidence not available during

the discovery period. Sholtis, 238 N.J. Super. at 16-17. Nor did Romero

demonstrate exceptional circumstances warranting what was, in effect, an

amendment of the expert's report after the close of discovery.

      Turning to the February 27, 2017 order, we review the trial court's

decision granting summary judgment de novo, using "the same standard that

governs trial courts in reviewing summary judgment orders." Prudential Prop.

& Cas. Ins. Co. v. Boylan, 307 N.J. Super. 162, 167 (App. Div. 1998). Rule

4:46-2(c) provides that a court should grant summary judgment when "the

pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law." "Thus, the movant must show that there does not exist

a 'genuine issue' as to a material fact and not simply one 'of an insubstant ial

nature'; a non-movant will be unsuccessful 'merely by pointing to any fact in

dispute.'" Ibid. (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

529-30 (1995)).




                                                                           A-1727-17T2
                                       14
      Assertions that are unsupported by evidence "[are] insufficient to create a

genuine issue of material fact." Miller v. Bank of Am. Home Loan Servicing,

LP, 439 N.J. Super. 540, 551 (App. Div. 2015) (alteration in original) (quoting

Heyert v. Taddese 431 N.J. Super 388, 414 (App. Div. 2013)). "Competent

opposition requires 'competent evidential material' beyond mere 'speculation'

and 'fanciful arguments.'" Hoffman v. Asseenontv.Com, Inc., 404 N.J. Super.
415, 426 (App. Div. 2009) (quoting Merchs. Express Money Order Co. v. Sun

Nat'l Bank, 374 N.J. Super. 556, 563 (App. Div. 2005)). We review the record

"based on our consideration of the evidence in the light most favorable to the

parties opposing summary judgment." Brill, 142 N.J. at 523.

      In order to establish legal malpractice, a plaintiff must demonstrate: (1)

the existence of a duty; (2) breach of the duty; (3) proximate causation; and (4)

actual damages. Sommers v. McKinney, 287 N.J. Super. 1, 9-10 (App. Div.

1996); Albright v. Burns, 206 N.J. Super. 625, 632 (App. Div. 1986). Damages

must be based on real and substantial harm, and not speculation, conjecture, or

suspicion. Lamb v. Barbour, 188 N.J. Super. 6, 12 (App. Div. 1982).

      An expert report establishing a deviation from the standard of care for an

attorney is necessary to establish legal malpractice, unless an attorney's duty to

a client is so basic that it may be found by the court as a matter of law. Buchanan


                                                                           A-1727-17T2
                                       15
v. Leonard, 428 N.J. Super. 277, 288-89 (App. Div. 2012). The expert must

base his or her opinion on standards accepted in the legal community. Carbis

Sales, Inc. v. Eisenberg, 397 N.J. Super. 64, 79 (App. Div. 2007).

      N.J.R.E. 703 requires an expert to ground his or her opinion in facts or

data derived from: (1) the expert's observations; (2) evidence admitted at trial;

or (3) data of "the type . . . normally relied upon by experts" in the relevant field.

Townsend v. Pierre, 221 N.J. 36, 53 (2015) (quoting Polzo v. Cty. of Essex, 196
N.J. 569, 583 (2008)). While an expert must ground his or her opinion in fact,

the opinion's evidential support is not limited to admissible evidence and may

be based on information the expert learned through personal experience.

Rosenberg v. Travorath, 352 N.J. Super. 385, 400 (App. Div. 2002) (citing

Bellardini v. Krikorian, 222 N.J. Super. 457, 463 (App. Div. 1988)).

      However, an expert may not provide the trial court with a "mere net

opinion." Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 372

(2011). Our Supreme Court described the net opinion rule as a logical extension

of N.J.R.E. 703. See e.g., Townsend, 221 N.J. at 53 (quoting Polzo, 196 N.J. at

583); Davis v. Brickman Landscaping, Inc., 219 N.J. 395, 410 (2014); see also

Buckelew v. Grossbard, 87 N.J. 512, 524 (1981) ("The 'net opinion' rule appears




                                                                              A-1727-17T2
                                         16
to be a mere restatement of the established rule that an expert's bare conclusions,

unsupported by factual evidence, is inadmissible").

      The rule requires an expert to "give the why and wherefore" of his or her

opinion. Borough of Saddle River v. 66 E. Allendale, LLC, 216 N.J. 115, 144

(2013) (quoting Pomerantz, 207 N.J. at 372).         In other words, an opinion

consisting of "bare conclusions" or speculative hypotheses "unsupported by

factual evidence" is inadmissible. Rosenberg, 352 N.J. Super. at 401. This court

has noted an expert who speculates "ceases to be an aid to the trier of fact and

becomes nothing more than an additional juror." Jimenez v. GNOC, Corp., 286
N.J. Super. 533, 540 (App. Div. 1996).

      Having carefully reviewed Romero's arguments in light of the record and

applicable legal principles, we affirm the trial court's grant of summary

judgment to defendants. Gaylord's report is noticeably devoid of legal citations

supporting his opinion. He offers no support for what he describes as accepted

standards of practice for attorneys. Nor does he cite legal authority for his

opinion that proper representation by defendants would have resulted in the

Board awarding Romero deferred or ordinary disability retirement benefits.

      As noted above, the Board forfeited all of Romero's service and salary

credits based on its application of the factors set forth in N.J.S.A. 43:1-3(c) and


                                                                           A-1727-17T2
                                       17
Uricoli, 91 N.J. at 77-78. Yet, Gaylord does not even mention these controlling

authorities, let alone explain how the Board's finding of dishonorable service

would have differed, or successfully been challenged on appeal, had defendants

advised Romero differently.

      In addition, Gaylord does not address the fact that Romero agreed, as part

of his plea bargain, to forfeit any rights he had to his position at the Prosecutor's

Office, and to be barred forever from holding public office in this State.

N.J.S.A. 43:16A-8(2) provides that any beneficiary under the age of fifty-five

who has been retired on a disability retirement allowance shall submit to a

medical examination once a year for at least five years following retirement to

determine whether or not the disability "has vanished or has materially

diminished." If the beneficiary is found to be fit to return to his prior position,

or any other position the employer is prepared to give him, he must return to

active duty. N.J.S.A. 43:16A-8(2). "The purpose of this legislation is to return

the previously disabled employee to work as if the officer had never been

disabled and the officer's service had never been interrupted." In re Terebetski,

338 N.J. Super. 564, 570 (App. Div. 2001).

      We recently held that a member of PFRS who resigns voluntarily and

irrevocably from active service is not eligible for ordinary disability benefits


                                                                             A-1727-17T2
                                        18
because he cannot return to service if his disability vanishes or materially

diminishes in accordance with N.J.S.A. 43:16A-8(2). Cardindale v. Bd. of Trs.,

Police and Firemen's Ret. Sys., ___ N.J. Super. ___ (App. Div. Mar. 1, 2019).

The same is true for a PFRS member, like Romero, who has forfeited his right

to hold public office as part of a plea agreement to resolve criminal charges for

conduct that touches on his office.

      To the extent we have not specifically addressed any of Romero's

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-1727-17T2
                                      19